Citation Nr: 0932507	
Decision Date: 08/28/09    Archive Date: 09/04/09

DOCKET NO.  06-10 677	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Denver, 
Colorado


TH E ISSUES

1.  Entitlement to service connection for a low back 
disorder. 

2.  Entitlement to a total disability rating based on 
individual unemployability (TDIU).


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant, C. E. F., and C. F.




ATTORNEY FOR THE BOARD

L. Crohe, Counsel


INTRODUCTION

The appellant is a Veteran who served on active duty from 
January 1995 to March 1995.  This case is before the Board of 
Veterans' Appeals (Board) on appeal from a May 2005 rating 
decision by the Denver Regional Office (RO) of the Department 
of Veterans Affairs (VA).  In August 2007, the Veteran 
testified at a video conference hearing before the 
undersigned; a transcript of that hearing is of record.  In 
October 2007, the Board remanded the claims for further 
development. 

The issue of entitlement to TDIU is addressed in the REMAND 
portion of the decision below and is REMANDED to the RO via 
the Appeals Management Center (AMC), in Washington, DC.


FINDINGS OF FACT

1.  Clear and unmistakable evidence demonstrates that a low 
back disorder preexisted the Veteran's period of active 
service 

2.  The Veteran's low back disorder was aggravated by his 
period of active service.


CONCLUSION OF LAW

The criteria for service connection for a low back disorder 
have been met.  38 U.S.C.A. §§ 1110, 1111, 5107 (West 2002); 
38 C.F.R. §§ 3.303, 3.304, 3.306 (2008).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Duty to Notify & Assist

The VCAA, in part, describes VA's duty to notify and assist 
claimants in substantiating a claim for VA benefits.  38 
U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126; 38 C.F.R. §§ 
3.102, 3.156(a), 3.159, 3.326(a).

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his or her representative, if any, of any 
information, and any medical or lay evidence, that is 
necessary to substantiate the claim.  38 U.S.C.A. § 5103(a); 
38 C.F.R. § 3.159(b); Quartuccio v. Principi, 16 Vet. App. 
183 (2002).  Proper VCAA notice must inform the claimant of 
any information and evidence not of record (1) that is 
necessary to substantiate the claim; (2) that VA will seek to 
provide; (3) that the claimant is expected to provide. 38 
C.F.R. § 3.159(b)(1)(including as amended effective May 30, 
2008; 73 Fed. Reg. 23353 (April 30, 2008)).  VCAA notice 
should be provided to a claimant before the initial 
unfavorable agency of original jurisdiction decision on a 
claim.  Pelegrini v. Principi, 18 Vet. App. 112 (2004).  In 
Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006), the 
U.S. Court of Appeals for Veterans Claims (Court) held that 
the notice requirements of the VCAA applied to all 5 elements 
of a service connection claim (i.e., to include the rating 
assigned and the effective date of award).

Here, in a January 2005 letter (prior to the initial 
adjudication of the claim in May 2005) VA notified the 
Veteran of 1) of the information and medical or lay evidence 
required to substantiate the claim seeking service connection 
for a low back disorder (2) of which information and 
evidence, if any, that the he is to provide to VA, and (3) of 
which information and evidence, if any, VA will attempt to 
obtain on behalf of the Veteran.  See 38 U.S.C.A. § 5103(a); 
38 C.F.R. § 3.159(b)(1).  

March 2006, June 2007, and November 2007 correspondence 
provided the Veteran with notice of the type of evidence 
necessary to establish a disability rating, as well as the 
type of evidence necessary to establish an effective date for 
the disability on appeal. See Dingess v. Nicholson, supra.  
The claim was subsequently readjudicated by a September 2008 
supplemental statement of the case.

VA has obtained service treatment records, assisted the 
Veteran in obtaining evidence, afforded him a VA examination, 
obtained an independent medical opinion, and afforded him the 
opportunity to give testimony before the Board.  All known 
and available records relevant to the issues on appeal have 
been obtained and associated with the claims file; and 
neither the Veteran nor his representative has contended 
otherwise.

VA has substantially complied with the notice and assistance 
requirements and the Veteran is not prejudiced by a decision 
on the claim at this time.

II.  Factual Background

The Veteran's service treatment records (STR's) included a 
November 1994 report of medical history in which the Veteran 
reported that he did not have recurrent back pain and a 
clinical evaluation of his back was normal.  In February 
1995, he was seen for complaints of low and upper back pain.  
He reported that he had a trampoline accident a year and a 
half ago, in which he hurt his back and neck.  He sought 
chiropractic treatment.  He reported that the chiropractor 
told him that he would some day need surgery due to separated 
vertebrae.  A subsequent February 1995 consultation sheet 
reported a history of multiple vertebral dislocations 
secondary to a fall from a trampoline.  The condition 
resulted in multiple episodes of loss of consciousness, with 
the most recent occurring a month and a half ago.  February 
1995 x-ray results showed loss of lordosis of the lumbar 
spine.  It was noted that the Veteran had low back problems 
on and off for the past two years.  

The Veteran's service personnel records showed that he began 
recruit training in January 1995.  In March 1995, he was 
authorized for administrative separation from the Naval 
Service by reason of defective enlistment as evidenced by 
weak/painful back which required extended support for the 
Veteran.  It was determined that the Veteran was not able to 
perform physical activity secondary to weak/painful back that 
existed prior to entrance into service.  

Treatment records from Lutheran Medical Center dated in 1997 
included a history of the Veteran slipping and falling on the 
ice while at Great Lakes military, as reported by the 
Veteran.  He reported that the pain became worse in the three 
months following the fall.  X-ray findings showed that there 
was flattening of the lumbar lordosis and thoracic kyphosis.  
MRI results showed a large herniated nucleus pulposus at the 
right L4-L5.  In June 1997, the Veteran underwent a 
decompressive hemilaminotomy, at the right L4-L5.  A June 
1997 billing statement reported that the date of onset of the 
displacement of the lumbar disc without myelopathy was 
February 16, 1995.  

In a January 2005 statement, the Veteran reported that his 
medical records showed that he never had a back injury until 
he entered the Navy and began training.  He reported that 
prior to service, he was employed by a department store that 
required all of the employees who worked in the receiving 
area to wear an industrial-type back support.  

Statements from C. E. F. and C. R. H. received in January 
2005 indicated that prior to the Veteran's entry into 
service; he was very active in camping, hiking, and rock 
climbing.  They stated that it wasn't until after discharge, 
that the Veteran was observed to be in constant pain.  This 
pain resulted in him not being able to participate in the 
activities he once enjoyed doing and also affected his 
employment ability.  

In a February 2005 statement, Dr. E. K. G. stated she 
performed a complete physical on the Veteran prior to service 
and found him to be in good overall health.  There were no 
indications of back problems at the time.  

On his June 2005 notice of disagreement, the Veteran 
indicated that he did not injure his lower back from a 
trampoline accident, but rather that he landed on his upper 
back, neck, and shoulder while getting off of the trampoline.  
He indicated that he never experienced a loss of 
consciousness as a result of this injury.  He stated that 
while he was on active duty he slipped on ice, but did not 
report the back injury for a day.  When he went to sick bay 
to report the fall, he was given ibuprofen and sent back to 
his unit.  He indicated that he was not aware that this 
incident was not documented until he received a copy of his 
STR's from VA.   

During his August 2007 video conference hearing, the Veteran 
restated that he hurt his back as a result of slipping on ice 
in the service.  He reported that he went to sick call and 
informed them about a trampoline accident that occurred a 
year and a half prior to when he slipped on the ice, but that 
the trampoline accident only involved the upper back and 
neck.  He reported that he started therapy for his back 
within a year of his separation from service.  

On September 2008 VA examination, it was noted that the 
claims file was reviewed.  The Veteran's pertinent medical 
history was summarized.  The examiner noted that while the 
Veteran was in service, he was seen by three different 
practitioners, a physical therapist, a physician's assistant, 
and a medical doctor.  All of the exams indicated that there 
was no history of radiculopathy, parethesias, or radiating 
symptoms, or clinical evidence for a herniated nucleus 
pulposus with neurologic injury.  After a current physical 
examination, the Veteran was diagnosed with right 
hemilaminectomy L4-L5 with recurrent herniated disc with 
episodic radicular symptoms affecting the right lower 
extremity.  The examiner opined that he could not offer a 
medical opinion concerning the question of whether or not a 
low back disorder existed prior to the Veteran's service 
based on the current Veteran's history and recorded medical 
evaluations.  The examiner stated that at the time of service 
in February 1995, the Veteran's back pain symptoms and 
medical exams would not lead one to conclude that it was at 
least as likely as not that he had intervertebral disc 
syndrome affecting his right leg.  The examiner opined that 
he could say medically that the Veteran's current herniated 
disc condition that caused right lower extremity radicular 
symptoms was at least as likely as not a direct continuation 
of surgical treatment in 1997 for herniated disc.  

In a May 2009 independent medical opinion, Dr. A. H. S. noted 
that she reviewed the entire claims file.  She summarized the 
pertinent medical history.  The examiner reported that the 
Veteran continued to have back and right lower extremity 
pain, which was consistent with post laminectomy syndrome 
related to his surgery.  The examiner opined that this 
clearly was not related to the Veteran's service, however, 
was related to the disc herniation sustained by the Veteran 
at some point.  The examiner stated that based on her review 
of the medical records, she believed that it was at least as 
likely as not that the Veteran's low back disorder existed 
prior to his entry into service.  She added that it did seem 
to worsen during his active service and this might have been 
a result of increased physical activity associated with basic 
training.  The examiner reasoned that the Veteran might have 
injured his back in a trampoline accident and had it 
exacerbated by the activities of boot camp.  There was no 
documentation in the medical record that the Veteran fell on 
ice.  He never complained of leg pain while he was on active 
duty, which meant that he did not have a herniated disc at 
the time he was discharged.  His symptoms were consistent 
with a lumbar strain or intervertebral disc degeneration.  
The fact that the lumbar spine x-ray did not show any disc 
height loss led the examiner to lean towards a diagnosis of 
lumbar strain.  The examiner commented that the natural 
history of lumbar strain was gradual improvement over a 
period of 18 months.  The examiner reported that she did not 
have any medical records between the time of the Veteran's 
discharge from active duty and his preoperative history and 
physical.  There was no documentation of when the Veteran's 
right leg pain began, which would be the time his disc 
herniated.  The examiner reported that she did not believe 
that the Veteran developed a herniated disc while he was on 
active duty.  His subsequent back and right leg pain was due 
to surgery related to the herniated disc.  

III.  Criteria and Analysis

Service connection may be established for disability 
resulting from personal injury suffered or disease contracted 
in line of duty in the active military, naval, or air 
service.  38 U.S.C.A. §§ 1110.  That an injury or disease 
occurred in service is not enough; there must be chronic 
disability resulting from that injury or disease.  If there 
is no showing of a resulting chronic condition during 
service, then a showing of continuity of symptomatology after 
service is required to support a finding of chronicity.  38 
C.F.R. § 3.303(b).  Service connection may also be granted 
for any injury or disease diagnosed after discharge, when all 
the evidence, including that pertinent to service, 
establishes that the disease or injury was incurred in 
service.  38 C.F.R. § 3.303(d).

Every Veteran shall be taken to have been in sound condition 
when examined, accepted, and enrolled for service, except as 
to defects, infirmities, or disorders noted at the time of 
the examination, acceptance, and enrollment, or where clear 
and unmistakable evidence demonstrates that the injury or 
disease existed before acceptance and enrollment and was not 
aggravated by such service.  38 U.S.C.A. § 1111.  History 
provided by the Veteran of the preservice existence of 
conditions recorded at the time of the entrance examination 
does not, in itself, constitute a notation of a preexisting 
condition.  38 C.F.R. §§ 3.304(b)(1); Paulson v. Brown, 
7 Vet. App. 466, 470 (1995); Crowe v. Brown, 7 Vet. App. 238, 
246 (1995).  To rebut the presumption of sound condition 
under section 1111 of the statute for disorders not noted on 
the entrance or enlistment examination, VA must show by clear 
and unmistakable evidence both that the disease or injury 
existed prior to service and that the disease or injury was 
not aggravated by service.  VAOPGCPREC 3-2003 (July 16, 
2003).

Clear and unmistakable evidence is a more formidable 
evidentiary burden than the preponderance of the evidence 
standard.  See Vanerson v. West, 12 Vet. App. 254, 258 (1999) 
(noting that "clear and convincing" burden of proof, while a 
higher standard than a preponderance of the evidence, is a 
lower burden to satisfy than clear and unmistakable 
evidence).  It is an "onerous" evidentiary standard, 
requiring that the no-aggravation result be "undebatable."  
Cotant v. West, 17 Vet. App. 116, 131 (2003) (citing Laposky 
v. Brown, 4 Vet. App. 331, 334 (1993) (citing Akins v. 
Derwinski, 1 Vet. App. 228, 232 (1991)) and Vanerson, 12 Vet. 
App. at 258, 261; id. at 263 (Nebeker, C.J., concurring in 
part and dissenting in part).  Concerning clear and 
unmistakable evidence that the disease or injury was not 
aggravated by service, the second step necessary to rebut the 
presumption of soundness, a lack of aggravation may be shown 
by establishing that there was no increase in disability 
during service or that any increase in disability was due to 
the natural progress of the preexisting condition.  Wagner v. 
Principi, 370 F.3d 1089, 1096 (Fed. Cir. 2004); 38 U.S.C.A. § 
1153.

A presumption is an assumption of fact resulting from a rule 
of law which requires such fact to be assumed from another 
fact or group of facts found or otherwise established in the 
action.  Black's Law Dictionary 1067 (5th ed. 1979).  
Therefore, where the presumption of sound condition at 
entrance to service cannot be rebutted, the fact for which 
the presumption stands--that is, that the Veteran was in 
sound condition at entry to service as to the disability for 
which he seeks service connection--must be assumed as a 
matter of law.  Accordingly, where the government fails to 
rebut the presumption of soundness under section 1111, the 
Veteran's claim must be considered one for service incurrence 
or direct service connection.  See Wagner, 370 F.3d at 1094, 
1096 (indicating that, in cases where the presumption of 
soundness cannot be rebutted, the effect is that claims for 
service connection based on aggravation are converted into 
claims for service connection based on service incurrence).

Aggravation may not be conceded where the disability 
underwent no increase in severity during service on the basis 
of all the evidence of record pertaining to the 
manifestations of the disability prior to, during and 
subsequent to service.  38 C.F.R. § 3.306(b).  The usual 
effects of medical and surgical treatment in service, having 
the effect of ameliorating disease or other conditions 
incurred before enlistment, will not be considered service 
connected unless the disease or injury is otherwise 
aggravated by service.  38 C.F.R. § 3.306(b)(1).

In this case, the presumption of soundness applies because 
the Veteran's physical examination at the time of his 
induction into service did not find him to have a low back 
disorder.  However, as an initial matter, the Board finds 
that the Veteran did have preexisting low back disorder 
manifested by pain and weakness prior to entering service.  
In this regard, his STR's noted that he had a trampoline 
accident prior to service, in which he hurt his back and 
neck.  The Veteran reported that a chiropractor told him that 
he would some day need surgery due to separated vertebrae.  
It was noted that the Veteran had low back problems on and 
off for the past two years.  Also, service personnel records 
dated in March 1995 showed that he was authorized for 
administrative separation from the Naval Service by reason of 
defective enlistment as evidenced by weak/painful back which 
required extended support for the Veteran.  It was determined 
that the Veteran was not able to perform physical activity 
secondary to weak/painful back that existed prior to entrance 
into service.  Therefore, the Board finds such evidence to 
indicate that a low back disorder manifested by pain and 
weakness clearly and unmistakably existed prior to service.

However, with respect to rebutting the presumption of 
soundness, as noted above, the Board's inquiry does not end 
with a determination that the Veteran's low back disorder 
clearly and unmistakably preexisted service.  The Board must 
also determine whether the preexisting disorder was 
aggravated during service.  In deciding a claim based on 
aggravation, after having determined the presence of a 
preexisting condition, the Board must first determine whether 
there has been any measured worsening of the disability 
during service, and then whether this constitutes an increase 
in disability.  See Browder v. Brown, 5 Vet. App. 268, 271 
(1993); Hensley v. Brown, 5 Vet. App. 155, 163 (1993).  A 
preexisting injury or disease will be considered to have been 
aggravated by active service where there is an increase in 
disability during such service, unless there is a specific 
finding that the increase in disability is due to the natural 
progress of the disease.  38 C.F.R. § 3.306(a).  Temporary or 
intermittent flare-ups during service of a preexisting injury 
or disease are not sufficient to be considered "aggravation 
in service" unless the underlying condition, as contrasted to 
symptoms, is worsened.  See Crowe, 7 Vet. App. at 247-48; 
Hunt v. Derwinski, 1 Vet. App. 292, 297 (1991).

The Board finds that there is evidence that the Veteran's low 
back disorder became worse during service in the form of the 
independent medical opinion of Dr. A. H. S.  As noted, Dr. A. 
H. S. opined that the Veteran's low back disorder seemed to 
worsen during service, which might have been a result of 
increased physical activity associated with basic training.  
She added that the Veteran might have originally injured his 
back in a trampoline accident and it was exacerbated by the 
activities of boot camp (as there was no documentation of the 
Veteran falling on ice).  

Only independent medical evidence may be considered to 
support medical findings. The Board is not free to substitute 
its own judgment for that of such an expert.  See Colvin v. 
Derwinski, 1 Vet. App. 171, 175 (1991).  In this case, the 
Board finds that there is competent and probative evidence 
suggesting that a back disorder underwent an increase in 
severity during service.  In light of this evidence, the 
Board finds that a presumption of aggravation attaches with 
respect to the Veteran's low back disorder.  38 C.F.R. § 
3.306(b).  In order to rebut the presumption, VA must show by 
clear and unmistakable evidence that the Veteran's low back 
disorder was not aggravated during service beyond the normal 
progression of the disease.

After considering all of the evidence of record, the Board 
finds that the presumption of aggravation has not been 
rebutted.  In this respect, the Board acknowledges that Dr. 
A. H. S. believed that the Veteran had a lumbar strain in 
service, and reported that the natural history of a lumbar 
strain was gradual improvement over a period of 18 months.  
However, the examiner noted that she did not have any medical 
records between the time the Veteran was discharged in March 
1995 and his preoperative history and physical in June 1997 
and there was no documentation of when his right leg pain 
began during that time.  In light of the fact that there was 
not enough evidence to determine whether or not the Veteran's 
lumbar strain followed a natural history of gradual 
improvement there is no clear and unmistakable evidence 
sufficient to rebut the statutory presumption of aggravation.  
In essence, the Board is obviously unable to conclude that a 
finding of no-aggravation is "undebatable."  See Cotant, 
supra.  Thus, service connection for a low back disorder 
based on aggravation is warranted.  38 U.S.C.A. § 1110, 1111; 
38 C.F.R. § 3.304(b).


ORDER

Entitlement to service connection for a low back disorder is 
granted.


REMAND

The Veteran alleges entitlement to a TDIU.  He essentially 
contends that the impairment caused by his service-connected 
low back disability renders him unable to secure or maintain 
substantially gainful employment.  Having reviewed the claims 
file, the Board finds that additional development is 
necessary prior to the adjudication of this claim.

Under 38 U.S.C.A. § 5103A, VA's duty to assist includes 
providing the claimant a medical examination or obtaining a 
medical opinion when such an examination or opinion is 
necessary to make a decision on a claim.  Here, a VA medical 
examination has not addressed the impact of the Veteran's 
service-connected low back disability on his employability.  
As the record is currently inadequate for the purpose of 
rendering a fully informed decision as to the Veteran's 
claim, a new VA examination is indicated. 

Accordingly, the case is remanded for the following action:

1.  The Veteran should be asked to 
identify all VA and non-VA providers 
who have treated or evaluated him for a 
low back disorder since 2005.  He must 
then be given an opportunity to 
respond.  The RO/AMC should obtain 
complete records (those not already 
secured) of such treatment from all 
sources identified.

2.  The RO/AMC must afford the Veteran 
a VA examination to determine the 
impact of his service-connected low 
back disability on his employability.  
All pertinent symptomatology and 
findings must be reported in detail.  
Any indicated diagnostic tests and 
studies must be accomplished.  The 
claims file must be made available to 
and reviewed by the examiner.  The 
examiner must elicit from the Veteran 
and record for clinical purposes, a 
full work and educational history.  
Based on the review of the claims file, 
the examiner must provide an opinion as 
to whether the Veteran is unable to 
obtain or retain employment due only to 
his service-connected low back 
disability, consistent with his 
education and occupational experience, 
irrespective of age and any nonservice- 
connected disorders.  A complete 
rationale for any opinions expressed 
must be given.

3. The RO/AMC must notify the Veteran 
that it is his responsibility to report 
for any scheduled examination and to 
cooperate in the development of the 
claim, and that the consequences for 
failure to report for a VA examination 
without good cause may include denial 
of the claim.  38 C.F.R. §§ 3.158, 
3.655 (2008).  In the event that the 
Veteran does not report for any 
scheduled examination, documentation 
must be obtained which shows that 
notice scheduling the examination was 
sent to the last known address.  It 
must also be indicated whether any 
notice that was sent was returned as 
undeliverable.

4.  The examination report must be 
reviewed to ensure that it is in 
complete compliance with the directives 
of this remand.  If the report is 
deficient in any manner, the RO/AMC 
must implement corrective procedures.

5.  The RO should then re-adjudicate 
the claim.  If the claim remains 
denied, the RO should issue an 
appropriate supplemental statement of 
the case and afford the Veteran and his 
representative the opportunity to 
respond.  The case should then be 
returned to the Board, if in order, for 
further review.








The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).  This claim 
must be afforded expeditious treatment.  The law requires 
that all claims that are remanded by the Board of Veterans' 
Appeals or by the United States Court of Appeals for Veterans 
Claims for additional development or other appropriate action 
must be handled in an expeditious manner.  See 38 U.S.C.A. 
§§ 5109B, 7112 (West Supp. 2008).



____________________________________________
V. L.  JORDAN
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


